      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 1 of 7




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                    DISTRICT OF ARIZONA
 6
 7
                                                     Case No. 2:16-cv-02696-SRB
 8
                                                     ORDER GRANTING MOTION
 9    In re Banner Health Data Breach                FOR PRELIMINARY APPROVAL
      Litigation
10
11
12         This matter is before the Court on Plaintiffs’ motion for preliminary approval of
13   class action settlement. Plaintiffs, individually and on behalf of the proposed settlement
14   class, and Defendant have entered into a Settlement Agreement (the “Settlement”) that
15   settles the above-captioned litigation. Having considered the motion, the Settlement
16   Agreement together with all exhibits and attachments thereto, the record, and the briefs,
17         IT IS HEREBY ORDERED as follows:
18         1.      Unless otherwise defined herein, all terms capitalized herein shall the same
19   meaning ascribed to those terms in the Settlement.
20         2.      The Court has jurisdiction over this litigation, Plaintiffs, Defendant, and
21   Settlement Class members, and any party to any agreement that is part of or related to the
22   Settlement.
23                               PRELIMINARY APPROVAL
24         3.      On December 5, 2019, Plaintiffs filed their Motion and Memorandum of Law
25   in Support of Plaintiffs’ (1) Motion for Preliminary Approval of Class Action Settlement,
26   (2) Preliminary Certification of Settlement Class, and (3) Appointment of Settlement Class
27
28
                                                 1
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 2 of 7




 1   Counsel and Class Representatives.
 2          4.     Based on its review of the foregoing, the Court finds that the Settlement
 3   represents the result of over ten months of arm’s-length, informed, non-collusive
 4   negotiations between Banner and Plaintiffs and their counsel, including three separate
 5   mediation settings with two different mediators.
 6          5.     The terms of the Settlement do not improperly grant preferential treatment to
 7   any individual or segment of the Settlement Class and fall within the range of possible
 8   approval as fair, reasonable, and adequate.
 9          6.     The Court therefore GRANTS preliminary approval of the Settlement and
10   all of the terms and conditions contained therein.
11               PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS
12          7.     Pursuant to Federal Rule of Civil Procedure 23, the Court preliminarily
13   certifies, for settlement purposes only, the Settlement Class defined as follows:
14                 All persons who were notified by Banner that their personal
                   information may have been compromised as a result of the
15                 Security Incident. Excluded from the Settlement Class are the
16                 officers and directors of Banner during the Class Period, the
                   Judge presiding over this action and her Honor’s courtroom
17                 staff, and those entities that timely and validly request
                   exclusion from the Settlement Class.
18
19          8.     The Court preliminarily finds that the Settlement Class satisfies the

20   requirements of Federal Rule of Civil Procedure 23(a): (1) the Settlement Class is

21   comprised of approximately 2.9 million individuals; (2) there are questions of law or fact

22   common to the Settlement Class; (3) the Settlement Class Representatives’ claims are

23   typical of those of Settlement Class members; and (4) the Settlement Class Representatives

24   will fairly and adequately protect the interests of the Settlement Class.

25          9.     The Court preliminarily finds that the Settlement Class satisfies the

26   requirements of Federal Rule of Civil Procedure 23(b)(3): (1) questions of law or fact

27   common to the Settlement Class predominate over individual questions; and (2) class

28
                                                   2
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 3 of 7




 1   action litigation is superior to other available methods for the fair and efficient adjudication
 2   of this controversy.
 3          10.    The Court hereby appoints Howard Chen, Betty Clayton, Stacey Halpin, Kim
 4   Maryniak, Summer Sadira, and Stan Griep as Settlement Class Representatives.
 5          11.    The Court hereby appoints Co-Lead Counsel, Andrew S. Friedman of
 6   Bonnett, Fairbourn, Friedman & Balint, P.C., and Paul L. Stoller of Dalimonte Rueb
 7   Stoller, LLP, as Co-Lead Counsel for the Settlement Class.
 8          12.    The Court hereby appoints the Class Executive Committee, Eric H. Gibbs of
 9   Gibbs Law Group LLP and Robert B. Carey of Hagens Berman Sobol Shapiro LLP, as
10   Class Executive Committee Counsel for the Settlement Class.
11                               NOTICE & ADMINISTRATION
12          13.    The Court hereby appoints JND Legal Administration to serve as the Claims
13   Administrator to fulfill the duties of the Claims Administrator as set forth in the Settlement.
14          14.    The Court finds that both (1) the double-sided postcard “Notice of Pendency
15   and Proposed Settlement of Class Action,” substantially in the form of Exhibit A, as
16   attached to the Settlement, and (2) the Long Form notice, substantially in the form of
17   Exhibit B, as attached the Settlement, satisfy the requirements of due process and Federal
18   Rule of Civil Procedure 23 and provide the best notice practicable under the circumstances.
19   The notices are reasonably calculated to apprise Settlement Class members of the nature
20   of this litigation, the scope of the Settlement Class, the terms of the Settlement, the right of
21   Settlement Class members to object to the Settlement or exclude themselves from the
22   Settlement Class and the process for doing so, and of the Final Approval Hearing.
23          15.    The Court approves the aforementioned notices and directs the parties and
24   the Claims Administrator to proceed with providing notice to Settlement Class members
25   pursuant to the terms of the Settlement and this Order.
26          16.    Under the terms of the Agreement, the Claims Administrator shall
27   disseminate the notices no more than 30 days after receipt of Settlement Class member
28
                                                    3
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 4 of 7




 1   information from Defendant and no later than 60 days after entry of the instant Preliminary
 2   Approval Order.
 3                               EXCLUSIONS & OBJECTIONS
 4          17.    In order to validly be excluded from the Settlement, Settlement Class
 5   members must send a letter that says he or she wants to be excluded from the Settlement
 6   in In Re: Banner Health Data Breach Litigation, Case No. 2:16-cv-02696-PHX-SRB, in
 7   the United States District Court for the District of Arizona, to the Claims Administrator
 8   and include his or her name, address, and signature by the date set by the Court and as
 9   outlined in the Notice. If the opt-out is untimely or otherwise fails to comply with any of
10   the provisions for a valid opt-out, it shall not be considered a valid opt-out.
11          18.    All Settlement Class members who do not opt out and exclude themselves
12   shall be bound by the terms of the Settlement, including the Release as outlined in the
13   Settlement, upon entry of the Final Approval Order and Judgment.
14          19.    Settlement Class members who wish to comment on or object to the
15   Settlement may do so by submitting a written objection.
16          20.    To be valid, an objection must state: (a) the objector’s full name, address,
17   telephone number, and e-mail address (if any); (b) information identifying the objector as
18   a Settlement Class member; (c) a written statement of all grounds for the objection,
19   accompanied by any legal support the objector cares to submit; (d) the identity of all
20   lawyers (if any) representing the objector; (e) the identity of all of the objector’s lawyers
21   (if any) who will appear at the Final Fairness Hearing; (f) a list of all persons who will be
22   called to testify at the Final Fairness Hearing in support of the objection; (g) a statement
23   confirming whether the objector intends to personally appear and/or testify at the Final
24   Fairness Hearing; and (h) the objector’s signature or the signature of the objector’s duly
25   authorized lawyer or other duly authorized representative (along with documentation
26   setting forth such representation).
27
28
                                                   4
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 5 of 7




 1          21.    In addition to the foregoing, objections should also provide the following
 2   information: (a) a list, by case name, court, and docket number, of all other cases in which
 3   the objector (directly or through a lawyer) has filed an objection to any proposed class
 4   action settlement within the last three (3) years; (b) a list, by case name, court, and docket
 5   number, of all other cases in which the objector’s lawyer (on behalf of any person or entity)
 6   has filed an objection to any proposed class action settlement within the last three (3) years;
 7   and (c) a list, by case number, court, and docket number, of all other cases in which the
 8   objector has been a named plaintiff in any class action or served as a lead plaintiff or class
 9   representative.
10          22.    To be considered timely, any valid objection in the appropriate form must be
11   filed with the Clerk of the United States District Court for the District of Arizona Sandra
12   Day O’Connor U.S. Courthouse, Suite 522, 401 West Washington Street, SPC 50, Phoenix,
13   AZ 85003-2153, and mailed to the following three different places postmarked no later
14   than the date set by the Court and outlined in the Notice:
15
16               COURT                    CLASS COUNSEL                BANNER’S COUNSEL
17     United States District        Andrew S. Friedman             Casie D. Collignon
       Court for the District of     William F. King                Paul Karlsgodt
18     Arizona                       BONNETT FAIRBOURN              BAKER & HOSTETLER
       Sandra Day O’Connor           FRIEDMAN & BALINT,             LLP
19     U.S. Courthouse, Suite        P.C.                           1801 California Street
20     522                           2325 E. Camelback Road,        Suite 4400
       401 West Washington           Suite 1100                     Denver, CO 80202
21     Street, SPC 50                Phoenix, Arizona 85016
       Phoenix, AZ 85003-2153
22
23          23.    Any Settlement Class member who does not timely submit a written
24   objection in accordance with the procedures outlined herein and in the Notice shall be
25   deemed to have waived any objection, shall not be permitted to object to the Settlement,
26
27
28
                                                   5
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 6 of 7




 1   and shall be precluded from seeking any review of the Settlement and/or the Final Approval
 2   Order and Judgment by appeal or other means.
 3                                FINAL APPROVAL HEARING
 4          24.    The Court will hold a Final Approval Hearing on April 21, 2020, at 10:00
 5   a..m., in Courtroom 502, 5th Floor, of United States District Court for the District of
 6   Arizona, 401 West Washington Street, Phoenix, AZ 85003-2153.
 7          25.    At the Final Approval Hearing, the Court will consider whether: (a) the
 8   Settlement is fair, reasonable, and adequate; (b) the Settlement Class should be finally
 9   certified; (c) a final judgment should be entered; (d) Class Counsel’s motion for attorneys’
10   fees, costs, and expenses should be granted; and (e) the service payments sought for
11   Settlement Class Representatives should be awarded.
12                   DEADLINES, INJUNCTIONS, AND TERMINATION
13          26.    All proceedings, deadlines, and discovery in this matter, except those
14   necessary to implement this Order and the Settlement, are hereby stayed and suspended
15   until further order of the Court.
16          27.    In the event that the Settlement is terminated pursuant to the terms of the
17   Settlement (a) the Settlement and this Order shall become void, shall have no further force
18   or effect, and shall not be used in any action or any other proceedings for any purpose other
19   than as may be necessary to enforce the terms of the Settlement that survive termination;
20   (b) this matter will revert to the status that existed before execution of the Settlement; and
21   (c) no term or draft of the Settlement or any part of the parties’ settlement discussions,
22   negotiations or documentation (including any briefs filed in support of preliminary or final
23   approval of the Settlement) shall (i) be admissible into evidence for any purpose in any
24   action or other proceeding other than as may be necessary to enforce the terms of the
25   Settlement that survive termination, (ii) be deemed an admission or concession by any
26   party regarding the validity of any Released Claim or the propriety of certifying any class
27   against Defendants, or (iii) be deemed an admission or concession by any party regarding
28
                                                   6
      Case 2:16-cv-02696-SRB Document 175 Filed 12/11/19 Page 7 of 7




 1   the truth or falsity of any facts alleged in the Action or the availability or lack of availability
 2   of any defense to the Released Claims.
 3          28.     The dates of performance contained herein may be extended by order of the
 4   Court, for good cause shown, without further notice to the Settlement Class.
 5                                  SUMMARY OF DEADLINES
 6          29.     The preliminarily approved Settlement shall be administered according to its
 7   terms pending the Final Approval Hearing. Deadlines arising under the Settlement and this
 8   Order include but are not limited to:
 9
                                 Event                                         Date
10
         Banner to Disseminate Class Notice through               30 days after receipt of class
11       Administrator                                            member information from
12                                                                Banner; 60 days after entry
                                                                  of the instant Preliminary
13                                                                Approval Order
14       Plaintiffs to File Motion for Final Approval and         60 days after entry of the
15       Award of Fees                                            instant Preliminary
                                                                  Approval Order
16
         Deadline for Class Members to Opt-Out of or              60 days after Notice Date
17       Object to Settlement
18
         Replies in Support of Motions for Final                  120 days after entry of the
19       Approval and Award of Fees                               instant Preliminary
                                                                  Approval Order
20
         Claims Period                                            365 days after Notice Date
21
22       Final Approval Hearing                                   April 21, 2020 at 10:00 a.m.

23          Dated this 11th day of December, 2019.
24
25
26
27
28
                                                     7
